In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-182 CV

____________________


IN RE JEFFREY L. DIAMOND, KELLI L. RESTER, AND 

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP




Original Proceeding



MEMORANDUM OPINION 
	The relators filed a petition for writ of mandamus to compel the trial court to
withdraw the denial of counsel's motion to withdraw, and to sign a new order granting the
motion.  The real party in interest, Emily Holman, subsequently supplied the Court with
a copy of an order granting Holman's response and objection to the motion to withdraw
and suggested that the issues raised in the petition for writ of mandamus have been mooted
by subsequent developments in the trial court.  The relators did not object to the suggestion
of mootness.  The petition for writ of mandamus is denied without reference to the merits
of the issues presented in the petition.
	WRIT DENIED.
										PER CURIAM

Opinion Delivered July 13, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.